FILED 

                                                                   DEC 16,2014 

                                                           In the Office of the Clerk of Court 

                                                         W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 31607-6-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
JASON ALLAN FRENCH,                           )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       FEARING, J. - A jury convicted Jason French of two counts of distribution ofa

controlled substance to a person under the age of 18, communication with a minor for

immoral purposes, and unlawful possession of a controlled substance. French challenges

his conviction for communication with a minor. He also challenges those parts of his

sentence imposing a lifetime no contact order with one of his victims, requiring human

immunodeficiency virus (HIV) testing, and imposing legal financial obligations (LFOs).

We reverse the conviction for communication with a minor and remand the charge for a

new trial since the statute of limitations bars a conviction for some ofthe incidents within

the charging period. We agree with French that the trial court exceeded its statutory

authority when it imposed a lifetime no-contact order with one ofthe victims and when it
No. 31607-6-111
State v. French


ordered human immunodeficiency virus (HI V) testing. We decline to address the

imposition of LFOs in light of the remand for a new trial.

                                          FACTS

       Jason French's convictions arise from his unsuitable relationships with two girls,

K.M. and N.H., which relationships began when French was 33 years of age and the girls

were 13. K.M. was born August 8, 1994. N.H. was born October 17, 1994. Beginning

in the seventh grade, K.M. and N.H. were close friends. Beginning in the eighth grade,

the girls socialized with Jason French.

       Jason French lived down the alleyway from N.H. N.H. first met French in the

alley when she asked him for a cigarette. French responded that he did not have a

cigarette, but offered to smoke marijuana with N.H. in the back of his car. N.H. accepted

French's offer. K.M. met Jason French a few weeks later. N.H. and K.M. began to

regularly smoke marijuana, provided by French, at his home. Jason French also served

the girls Mike's Hard Lemonade and whiskey.

       As the relationship between the three progressed, Jason French retrieved the girls

from school and drove them to his home to smoke marijuana. The trio smoked once or

twice a week at first, but the practice escalated to three times a day: before school, during

lunch, and after school. During ninth grade, September 2009 to June 2010, N.H. and

K.M. often skipped school to smoke marijuana with French.

       During the relationship, Jason French fixated on N.H. She testified at trial that,

                                              2

No. 31607-6-111
State v. French


while she was in seventh, eighth, and ninth grade, French often asked to see her body,

asked her for sex, tried to rub her legs, and tried to kiss her. N.H. was 13, 14, and 15

years old respectively, during those school years. French texted N.H. that she was

beautiful and called her an angel. French asked N.H. to watch pornography with him.

       Early in N.H.'s ninth grade year, Jason French taught N.H. how to smoke

methamphetamine. They also snorted methamphetamine together. One time, N.H.

expressed to French that she felt ill after smoking methamphetamine and French invited

her to bathe. N.H. bathed in French's home while he watched and smoked

methamphetamine. N.H. testified that she feared Jason French, yet returned to him

repeatedly for the drugs he supplied.

       K.M. failed ninth grade science. K.M.' s father noticed his daughter becoming

combative, staying out late, and lying. K.M.'s father moved their family to Yakima,

where K.M. started her sophomore year of high school at age 16. N.H.'s grades declined

as well and she dropped out of school halfway through ninth grade.

       While 16, N.H., on one occasion, left home one unidentified night to meet Jason

French. French drove them to a secluded viewpoint. N.H. testified:

              Q      What happened when you got up there?
              A      I took my pants off.
              Q      And were you in the front seat or the back seat?
              A      Front seat, passenger.
              Q      And did he take you are [sic] pants off or did you take your
                     pants off? 

              A      But he took his pants off. 


                                             3

No.3l607-6-III
State v. French


              Q Oh, I'm sorry, he took his pants off?
              AYes, so I took mine off.
              Q And you took yours off?
              A Yes.
              Q And then what happened?
              A And he stuck his dick in me.
              Q And did you push him away?
              A No, I was too scared.
              Q Did you want to do that?
              A No.
              Q Did you tell him no?
              A I didn't really say anything. I was kind of too messed up.
              Q Messed up in what way?
              A Drugs and stuff.
              Q So then what happened?
              A Well, he did it for a little bit and then it was done. And then
                we -- he took me home.

Report of Proceedings (RP) (April 10, 2013) at 200-01. French repeated his conduct with

N.H. the following night.

       In January 2011, when K.M. was a high school sophomore, N.H. phoned K.M.

and told her that Jason French raped her. K.M. encouraged N.H. to tell police. N.H. told

her father of the rape and he notified police.

       On March 11,2011, law enforcement executed a search warrant of Jason French's

home. Officers seized pipes, a glass jar, a scale, marijuana, and methamphetamine.

French arrived home after the seizure and admitted to police that he knew N.H. and that

he possessed narcotics. French agreed to an interview at the police station.

       During the recorded interview, later admitted for illustrative purposes only, Jason

French first denied sexual relations with N.H., while admitting that he loved her and that

                                                 4

No. 31607-6-II1
State v. French


they kissed. French later admitted he had sex with N.H. French claimed that N.H.

obtained methamphetamine from her father, but also admitted to giving her

methamphetamine. French conceded providing K.M. and N.H. with marijuana.

                                      PROCEDURE

       On March 16,2011, the State of Washington charged Jason FreAch with one count

of distributing a controlled substance to a person under the age of 18 with a sentence

enhancement for sexual motivation, and one count of communication with a minor for

immoral purposes. At the March 24, 2011 arraignment, the trial court appointed veteran

defense counsel Dan Arnold to represent French.

      The trial court committed Jason French to Eastern State Hospital for an evaluation

of whether French could adequately assist his lawyer and was competent to stand trial.

Dr. Trevor Travers and Dr. Mark Mays evaluated French at the hospital. Based on their

testimony at a February 16,2012 competency hearing, the trial court found that Jason

French had the capacity to understand the proceedings and to assist his attorney in his

own defense.

      At a December 2012 hearing, Jason French expressed a desire to hire his own

attorney. On January 31, 2013, Alexandria Sheridan substituted as defense counsel for

Dan Arnold and she represented French through trial and sentencing.

      On March 28,2013, the State of Washington amended the information to add a

second count of distribution of a controlled substance to a person under the age of 18 and

                                             5

No. 31607-6-111
State v. French


to add one count of possession of methamphetamine. The State amended the information

for a second time on April 8, 2013, the day before trial, to reduce the charge of

communication with a minor for immoral purposes to a gross misdemeanor from a

felony.

          A felony charge of communications with a minor for immoral purposes carries a

statute of limitations of three years, which, in this case, precluded prosecution for

communications occurring before March 17,2008. RCW 9A.04.080(1)(h). A gross

misdemeanor charge incorporates an applicable statute of limitations of two years, with a

reSUlting cutoff date of March 17,2009. RCW 9A.04.080(1)(i). In the second amended

information, the charging period for communication with a minor spanned between

October 17, 2007, and October 16, 2010. The charging period thus included time for

which the statute of limitations had already lapsed.

          Trial occurred April 9 through 11,2013. Shortly before trial, defense counsel

expressed a concern that Jason French might be under the influence of a drug. After

French complained about the justice system, the trial court found him sober and ordered

trial to continue.

          The trial court admitted as evidence the audio recording of the police custodial

interview of Jason French. Defense counsel asked no questions of some witnesses, and

few questions of others. Defense counsel asked the interviewing officer how the audio

recording device functioned. Defense counsel asked K.M. whether any teachers noticed

                                               6

No.31607-6-Ill
State v. French


that she was high, to which she responded no. Defense counsel asked N.H. about

whether she and French talked about Jesus and religion, to which she answered yes.

      Defense counsel advised Jason French not to testify, which advice he followed

stating, "Yes. I'm trusting her opinion here." RP (April 11,2013) at 228. In closing

arguments, counsel emphasized numerous inconsistencies between N.H.'s and K.M.'s

testimony. Each girl described going to French's home at different times of day; K.M.

smoked marijuana, while N.H. smoked methamphetamine; and K.M.'s teachers never

noticed she was high. Based on these inconsistencies, defense counsel argued that the

girls implicated Jason French to avoid trouble and the State failed in its burden of beyond

a reasonable doubt. Defense counsel also argued that coercive interrogation methods led

to French's admissions during the custodial interview, and that the jury should disregard

French's acknowledgements.

      The jury found Jason French guilty on all four counts, but found by special verdict

that French lacked a sexual motivation when he delivered methamphetamine to N.H. The

court held a sentencing hearing on April 22, 2013. The trial court sentenced Jason

French to confinement of 60 months for count one, 364 days for count two, 60 months for

count three, and six months for count four. With counts one, three, and four running

concurrently, but count two running consecutively, the court ordered total confinement of

72 months.




                                            7

No. 31607-6-111
State v. French


        The trial court, without objection from Jason French, imposed LFOs of $3,260. In

doing so, the court omitted a finding that French had the present or future ability to pay

LFOs. As part of the $3,260, the trial court imposed $950 in special costs

reimbursement. The trial court also entered a no-contact order precluding Jason French

from knowingly being within 250 feet ofN.H.'s or K.M.'s residence, school, or place of

employment within the victims' respective lifetimes. Finally, the trial court ordered

Jason French to undergo HIV testing.

                                 LAW AND ANALYSIS

        On appeal, Jason French contends: (1) the charging period for count two,

communication with a minor for immoral purposes, exceeded the applicable statute of

limitations; (2) defense counsel was ineffective because she failed to notice that the

charging period for count two exceeded the statute of limitations, and she insufficiently

cross-examined witnesses; (3) the trial court exceeded its statutory authority when it

imposed a lifetime no-contact order for a class C felony; (4) the trial court erred when it

ordered HIV testing because there was no evidence of the use of hypodermic needles; and

(5) the trial court erred when it imposed LFOs without considering his ability to pay

them.

                            Count Two and the Statute ofLimitations

        Jason French contends that his conviction for communication with a minor must

be reversed because the jury may have relied on an act outside the statute of limitations to

                                             8

No. 31607-6-111
State v. French


convict him. The State concedes error. The statute of limitations in a criminal case is

jurisdictional. Accordingly, a statute of limitations challenge in a criminal case can be

raised for the first time on appeal. State v. Walker, 153 Wash. App. 701, 705, 224 P.3d S14

(2009); but see State v. Peltier, lSI Wn.2d 290, 29S, 332 P.3d 457 (2014).

       The jury convicted Jason French of communication with a minor for immoral

purposes in violation ofRCW 9.6SA.090. The statute reads:

               (1) Except as provided in subsection (2) of this section, a person who
       communicates with a minor for immoral purposes, or a person who
       communicates with someone the person believes to be a minor for immoral
       purposes, is guilty of a gross misdemeanor.
               (2) A person who communicates with a minor for immoral purposes
       is guilty of a class C felony punishable according to chapter 9A.20 RCW if
       the person has previously been convicted under this section or of a felony
       sexual offense under chapter 9.6SA, 9A.44, or 9A.64 RCW or of any other
       felony sexual offense in this or any other state or if the person
       communicates with a minor or with someone the person believes to be a
       minor for immoral purposes through the sending of an electronic
       communication.

       The State of Washington charged Jason French under subsection (1), alleging a

gross misdemeanor. RCW 9A.04.0S0 lists statute of limitations for criminal offenses.

Under RCW 9A.04.0S0(1)(i): "No gross misdemeanor may be prosecuted more than two

years after its commission."

      The State filed its first information on March 16, 2011. Based on the date of

filing, the jury could have convicted Jason French for any act constituting communication

wi th a minor occurring on or after March 17, 2009. The State's final informati on charged


                                             9

No. 31607-6-III
State v. French


French with communicating with N.H. with an immoral purpose between October 17,

2007, and October 16, 2010. Thus, the jury may have convicted French for immoral

communication on an act occurring prior to March 17,2009, and outside the limitation

period. The jury was not asked and did not specifY upon which act or acts it convicted

Jason French.

      The State correctly notes that the jury may have relied on an act occurring within

the statute of limitations, such as the bathtub incident, which occurred between

September 2009 and June 2010 during N.H.'s freshman year of high schooL When some

conduct occurred within the statute of limitations and other conduct occurred outside the

limitation period, the proper remedy is to reverse the conviction and remand for a new

trial. State v. Mermis, 105 Wash. App. 738, 752, 20 PJd 1044 (2001). We remand the

charge of communication with a minor for an immoral purpose for a new triaL

                             Defense Counsel's Effectiveness

      Jason French contends that defense counsel was ineffective because she failed to

notice that the charging period for communication with a minor exceeded the statute of

limitations, and she insufficiently cross-examined witnesses. Since we reverse the charge

of communication with a minor on other grounds, we limit our review to the cross-

examination of witnesses.

      A claim of ineffective assistance of counsel requires a showing that (1) counsel's

performance was deficient, and (2) the deficient performance prejudiced the defendant.

                                            10 

No. 31607-6-111
State v. French


State v. Thomas, 109 Wn.2d 222,225, 743 P.2d 816 (1987). Deficient performance

occurs when counsel's performance falls below an objective standard of reasonableness.

State v. Stenson, 132 Wn.2d 668,705,940 P.2d 1239 (1997). This court presumes that

counsel was effective. Strickland v. Washington, 466 U.S. 668, 689-90, 104 S. Ct. 2052,

801. Ed. 2d 674 (1984); State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251

(1995). To rebut the strong presumption that counsePs performance was effective, the

defendant bears the burden of establishing the absence of any conceivable legitimate

tactic explaining counsel's performance. State v. Hamilton, 179 Wash. App. 870, 879-80,

320 P.3d 142 (2014). Prejudice occurs where, but for the deficient performance, the

outcome would have differed. In re the Pers. Restraint ofPirtle, 136 Wash. 2d 467, 487,

965 P.2d 593 (1998).

       Jason French describes the performance of his counsel as: "[i]n essence, defense

counsel was filling a seat." Br. of Appellant at 14. This characterization is inaccurate

and unfair. Just before trial, defense counsel expressed a concern that Jason French

might be under the influence of a drug. Later, defense counsel explained to the court that

she met with and advised Jason French not to testifY. French heeded this advice. The

record shows that defense counsel sought to ensure that French received a fair trial and

that she and French had a functioning attorney-client relationship.

       Jason French's argument of insufficient cross-examination ignores the truth that

juries may rely on all testimony, whether elicited by the State or defense, to convict or

                                             II 

No. 31607-6-III
State v. French


acquit a defendant. Defense counsel could have asked N.H. and K.M. to explain the

inconsistencies between their testimonies. Instead, she saved those inconsistencies for

closing arguments. Asking witnesses for an explanation could have resulted in the jury

hearing a compelling explanation. Thus, defense counsel engaged in a valid strategy.

       The extent of cross-examination is a matter ofjudgment and strategy. In re Pers.

Restraint o/Davis, 152 Wash. 2d 647, 720, 101 P.3d 1 (2004). This court will not find

ineffective assistance of counsel based on trial counsel's decisions during cross-

examination if counsel's performance fell within the range of reasonable representation.

Davis, 152 Wash. 2d at 720.

       In order to establish prejudice for failure to effectively cross-examine a witness,

the defendant must show that the testimony that would have been elicited on cross-

examination could have overcome the evidence against the defendant. Davis, 152 Wash. 2d

at 720; State   V.   Johnston, 143 Wn. App. 1,20, 177 P.3d 1127 (2007). Jason French has

not identified any exculpatory testimony defense counsel could have elicited. His

ineffective assistance claim necessarily fails.

                                   Lifotime No-Contact Order

       Jason French concedes that the trial court could have imposed a lifetime ban

against contact with N.H., but argues that the trial court exceeded its authority when it

imposed a lifetime no contact order for K.M. The State of Washington concedes error.

       The Sentencing Reform Act of 1981 authorizes trial courts to impose crime­

                                               12 

No. 31607~6~III
State v. French


related prohibitions as a condition of sentence, independent of community custody.

RCW 9.94A.505(8); State v. Warren, 165 Wn.2d 17,32, 195 P.3d 940 (2008). A no-

contact order is one such crime-related prohibition. State v. France, 176 Wash. App. 463,

473,308 P.3d 812 (20l3), review denied, 179 Wash. 2d 1015 (2014). A court's no-contact

order may not exceed the maximum allowable sentence for the crime for which it is

imposed. State v. Armendariz, 160 Wash. 2d 106, 112, 156 P.3d 201 (2007).

      Only one count, distribution of a controlled substance to a person under the age of

18, related to conduct with K.M. Distribution to a minor is controlled by RCW

69.50.406(2), which provides:

               Any person eighteen years of age or over who violates RCW
      69.50.401 by distributing any other controlled substance listed in Schedules
      I, II, III, IV, and V to a person under eighteen years of age who is at least
      three years his or her junior is guilty of a class B felony punishable by the
      fine authorized by RCW 69.50.40 1(2)(c), (d), or (e), by a term of
      imprisonment up to twice that authorized by RCW 69.50.40l(2)(c), (d), or
      (e), or both.

(Emphasis added.) Jason French distributed marijuana to K.M., which is a schedule I

substance under RCW 69.50.204, and a class C felony under RCW 69.50.401(2)(c). The

maximum prison term is five years under RCW 9A.20.021(c). The maximum term for

French's violation ofRCW 69.50.406(2) is thus 10 years, which, in tum, constitutes the

maximum time for a prohibition on contact.

      We remand with instruction for the trial court to modify the no-contact order with

K.M. to no longer than 10 years.

                                             l3
No.31607-6-III
State v. French


                                        HIVTesting

       Jason French contends the trial court erred when it ordered HIV testing when the

record lacks evidence of hypodermic needles being used in connection with the use of

either methamphetamine or marijuana. We agree, based on our recent decision in State v.

Mercado, 181 Wash. App. 624, 626-27, 326 P.3d 154 (2014).

       RCW 70.24.340(l)(c) authorizes a local health department to conduct HIV testing

and counseling of a defendant found guilty of a drug offense if the court determines that

the "related drug offense is one associated with the use of hypodermic needles." As we

recently held in Mercado, "HIV testing may not be ordered unless the trial court enters a

finding that the defendant used or intended use of a hypodermic needle at the time of

committing the crime." Mercado, 181 Wash. App. at 636.

       As in Mercado, the appropriate remedy is to remand for a hearing on the question

of whether HIV testing should be ordered. In this case, the trial court may resolve this

issue when it resentences Jason French, ordering HIV testing only if it finds that French

used or intended use of a hypodermic needle at the time of committing the crimes.

                                Legal Financial Obligations

       Jason French challenges the trial court's imposition ofLFOs on two grounds.

First, French contends the trial court did not consider his present or future ability to pay

LFOs. Second, French contends there is no information as to the underlying basis for

imposition of the $950 in special costs reimbursement. Since we reverse the conviction

                                              14 

No. 31607-6-II1
State v. French


on count two and remand for a new trial, this contention is not yet ripe for review. The

amount and nature of LFOs could change after a new trial. Thus, we do not address the

validity of the LFOs on this appeal.

                                       CONCLUSIONS

       We affirm Jason French's convictions on cOlmts one, three, and four and reverse

Jason French's conviction on count two, the charge of communication with a minor for

an immoral purpose. We remand for a new trial on that charge and instruct the trial court

to resentence French after retrial in a manner consistent with this opinion.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




~/~;r
 ~)~   Brown, J.




                                             15